Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 10/03/2022. Currently claims 1, 3-5, 9-11, and 13 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-11, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term "first and second patterns” is recited for the first lattice matrix in lines 6-7, and for the second lattice matrix in line 8. However, it is not clear if the first and second patterns are same or different for the first and second lattice matrices, thereby rendering the scope of the claim unascertainable, and making it indefinite.

Claims 3-5 depend directly or indirectly on claim 1.

Regarding claim 9, the term "first set of cells” is recited for the first lattice matrix in line 6, and for second lattice matrix in line 10. However, it is not clear if the first set of cells are same or different for the first and second lattice matrices, thereby rendering the scope of the claim unascertainable, and making it indefinite.

Claims 10-11, and 13 depend directly or indirectly on claim 9.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 9-11 are rejected under 35 U.S.C.103 as being obvious over Bandara et al. (US Patent Application Publication Number 2020/0150623 A1), hereafter, referred to as “Bandara”, in view of Michalak et al. (US Patent Application Publication Number 2021/0259425 A1), hereafter, referred to as “Michalak”.

Regarding claim 1, Bandara teaches a method for computer aided design of physical structures using generative design processes, where three dimensional (3D) models of the physical structures are produced to include lattices (abstract). Bandara teaches in Fig. 4A, a method of making an article that comprises of obtaining specified criteria of a target component part (step 400).  Bandara also teaches creating a design envelope using the specified criteria by teaching in Fig. 3A, to identify the design space (envelope) and perform the physical simulation setup, and other inputs for a selected generative design process to form the lattice and skin (outer casing) to form the hybrid lattice structure. Bandara also teaches to providing a design for the article having lattice matrices (Fig. 3D, 3E), and adjusting the design to meet the specified criteria of the target component part and forming the article using an additive manufacturing process by teaching in Fig 4A (section B) to adjust the parameters of lattice while keeping the 3D topology constant, and providing a 3D model of the object in accordance with the specification (topology, shape and adjusted lattice) for use in the manufacturing of the physical structure by an additive manufacturing (element 170, Fig. 1A) process.
But Bandara fails to explicitly teach to use only a single material to form a trim article having multiple lattice matrices.  However, Michalak teaches form a monolithic component or one-piece seat component which avoids or replaces usual foam parts, trim parts and attachments in a seat (para. [0008]). Michalak teaches to use multiple lattices, where the lattice structures can be optimized to provide the deflection similar to foam by varying the thickness of the beam elements and the density of the lattice structure (para. [0014]), wherein the 3D lattice structure can be configured on current foam properties for hardness and static deflection. The 3D lattice structure can be modified based on type of the cell structure, e.g. unit cell structure and/or its size and/or its density (para. [0008]). Michalak teaches in Fig. 5, a comparison of a well-known seat component having a seat attachment (element 5), a foam (element 6) and a leather trim (element 7). The new body-supporting component (element 1) is a monolithic component (10) or a one-piece component which replaces the well-known multi-part seat component (para. [0053]), with a reduced weight and a better heat transfer due to larger surface areas and a reduced cost of tooling, a waterproofing surface and is easy to clean, e.g. its surfaces from dirt, dust, grime, etc. (para. [0008]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Michalak, and use a known technique of using only a single material to form a trim article having multiple lattice matrices reduced weight and a better heat transfer due to larger surface areas and a reduced cost of tooling, a waterproofing surface and is easy to clean, e.g. its surfaces from dirt, dust, grime, etc. (KSR Rationale C, MPEP 2143). Since both the references deal with additive manufacturing, one would have reasonable expectation of success from the combination.
Regarding the limitation that the first lattice matrix includes first and second sides with first and second patterns of interconnected links positioned therebetween, and that the second lattice matrix includes first and second sides with first and second patterns of interconnected links positioned there between, wherein the first side of the second lattice matrix is coupled to the second side of the first lattice matrix in a layered configuration, and that the overall density profile of the first lattice matrix is different than an overall density profile of the second lattice matrix, Michalak teaches the one or more lattice matrices that includes first and second lattice matrices having first and second density profiles which cooperate to define the overall density profile of the core portion, and further wherein the first and second density profiles of the first and second lattice matrices are variated from one another by teaching that the lattice structure(s) can be optimized to provide the deflection similar to foam by varying the thickness of the beam elements and the density of the lattice structure(s), and the 3D lattice structure(s) can be configured on current foam properties for hardness and static deflection. The 3D lattice structures are modified based on type of the cell structures, e.g. unit cell structure and/or its size and/or its density as shown in Fig. 6 (equivalent to two different patterns).  It would also have been obvious to any ordinary artisan that each of the lattice matrices would have at least two sides and are placed in between the skin surface (element 348) (equivalent to outer casing) having top surface (first) and bottom surface (second) sides spaced apart from one another to define an interior portion (element 350) therebetween with variated density profiles for each of the lattice matrices, and that the first side of the second lattice matrix would be coupled to the second side of the first lattice matrix.


Regarding claim 3, Bandara teaches a method, wherein the design envelope includes a boundary limitation defined by the target component part by teaching in Fig. 3C, 3D, and 3E,
by teaching in graphical representation of an example of a process for thickness optimization of lattice and skin, where graphical representations of examples of different lattice topologies and showing a graphical representation of an example of a process for lattice production using unit cells with in the skin (envelope).

Regarding claims 4-5, Michalak teaches a method, wherein the plurality of structures includes a cushioned structure comprised of one or more foam members and having an overall density profile, and designing a core portion comprised of the one or more lattice matrices to include an overall density profile correlated to the overall density profile of the cushioned structure by teaching in Fig. 5, a comparison of a well-known seat component having a seat attachment (element 5), a foam (element 6) and a leather trim (element 7) that is replaced by the formed article. Michalak also teaches that the lattice structure can be optimized to provide the deflection similar to foam by varying the thickness of the beam elements and the density of the lattice structure (para. [0014]).

Regarding claim 9, Bandara teaches a method for printing physical structures using generative design processes, where three dimensional (3D) models of the physical structures are produced to include lattices (abstract). Bandara teaches to print an outer casing and a core portion by creating a design envelope using specified design criteria by teaching in Fig. 3A, to identify the design space (envelope) and perform the physical simulation setup, and other inputs for a selected generative design process to form the lattice (equivalent to core portion that includes lattice matrix) and skin (outer casing) model to form the hybrid lattice structure, and then printing the structures by using an additive manufacturing (element 170, Fig. 1A) process.  Bandara also teaches to providing a design for the article having interconnected links of lattice matrices (Fig. 3D, 3E), and adjusting the design to meet the specified criteria of the target component part and forming the article using an additive manufacturing process by teaching in Fig 4A (section B) to adjust the parameters of lattice while keeping the 3D topology constant, and providing a 3D model of the object in accordance with the specification (topology, shape and adjusted lattice) for use in the manufacturing of the physical structure.

But Bandara fails to explicitly teach to form a trim article having multiple lattice matrices.  However, Michalak teaches form a monolithic component trim article or one-piece seat component which avoids or replaces usual foam parts, trim parts and attachments in a seat (para. [0008]). Michalak teaches to use multiple lattices (Fig. 6), where the lattice structures can be optimized to provide the deflection similar to foam by varying the thickness of the beam elements and the density of the lattice structure (para. [0014]), wherein the 3D lattice structure can be configured on current foam properties for hardness and static deflection. The 3D lattice structure can be modified based on type of the cell structure, e.g. unit cell structure and/or its size and/or its density (para. [0008]). Michalak teaches in Fig. 5, a comparison of a well-known seat component having a seat attachment (element 5), a foam (element 6) and a leather trim (element 7). The new body-supporting component (element 1) is a monolithic component (10) or a one-piece component which replaces the well-known multi-part seat component (para. [0053]), with a reduced weight and a better heat transfer due to larger surface areas and a reduced cost of tooling, a waterproofing surface and is easy to clean, e.g. its surfaces from dirt, dust, grime, etc. (para. [0008]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Michalak, and use a known technique of forming a trim article having multiple lattice matrices with reduced weight and a better heat transfer due to larger surface areas and a reduced cost of tooling, a waterproofing surface and is easy to clean, e.g. its surfaces from dirt, dust, grime, etc. (KSR Rationale C, MPEP 2143). Since both the references deal with additive manufacturing, one would have reasonable expectation of success from the combination.

Regarding the limitation that the first lattice matrix includes first and second sides with a pattern of interconnected links positioned therebetween, and that the second lattice matrix includes first and second sides with a pattern of interconnected links positioned there between, 
and the first side of the first lattice matrix is coupled to the inner surface of the outer casing; and the first side of the second lattice matrix is coupled to the second side of first lattice matrix, and wherein the second side of the second lattice matrix is coupled to the inner surface of the outer casing, Michalak teaches the one or more lattice matrices that includes first and second lattice matrices having first and second density profiles which cooperate to define the overall density profile of the core portion, and further wherein the first and second density profiles of the first and second lattice matrices are variated from one another by teaching that the lattice structure(s) can be optimized to provide the deflection similar to foam by varying the thickness of the beam elements and the density of the lattice structure(s), and the 3D lattice structure(s) can be configured on current foam properties for hardness and static deflection. The 3D lattice structures are modified based on type of the cell structures, e.g. unit cell structure and/or its size and/or its density as shown in Fig. 6.  It would also have been obvious to any ordinary artisan that each of the lattice matrices would have at least two sides and are placed in between the skin surface (element 348) (equivalent to outer casing) having top surface (first) and bottom surface (second) sides spaced apart from one another to define an interior portion (element 350) therebetween with variated density profiles for each of the lattice matrices resulting in the first side of the first lattice matrix coupled to the inner surface of the outer casing, and the first side of the second lattice matrix coupled to the second side of first lattice matrix, and the second side of the second lattice matrix coupled to the inner surface of the outer casing.

Regarding claims 10-11, base on the teaching of Michalak that the 3D lattice structures are modified based on type of the cell structures, e.g. unit cell structure and/or its size and/or its density as shown in Fig. 6, it would have been obvious to any ordinary artisan that in order to obtain a desire density of the lattice matrices volume structure, two (or multiple) patterns of interconnected links defining first and second set of cells positioned between the first and second sides of the first and second lattice matrices would be formed by optimizing the pattern structures by defining different cell structures.

Claim 13 is rejected under 35 U.S.C.103 as being obvious over Bandara et al. (US Patent Application Publication Number 2020/0150623 A1), in view of Michalak et al. (US Patent Application Publication Number 2021/0259425 A1), in view of Baek et al. (US Patent Application Publication Number 2018/0043805 A1), hereafter, referred to as “Baek”.

Regarding claim 13, Bandara and Michalak together teach a method of forming a trim article having multiple lattice matrices as a core layer inside an outer casing resulting in reduced weight and a better heat transfer due to larger surface areas and a reduced cost of tooling for the trim article. But Bandara and Michalak fail to explicitly teach that the trim article also comprises of at least one attachment feature outwardly extending from an exterior surface of the outer casing.  However, Baek teaches in Fig 2B that a cushion (element 18, 22) are 3D printed having posts (element 38) (equivalent to attachment) protruding from a surface thereof. The posts 38 may include a tapered end 40 and shoulders 42 extending inwardly from the perimeter of the tapered end 40 to the posts 38 for easy attachment to a rigid structure. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Baek, and combine the use of an attachment feature outwardly extending from an exterior surface of the outer casing of the trim article, because that would allow easy securing of the trim article to a rigid structure (KSR Rationale A, MPEP 2143). Since the reference deal with forming a trim article for automotive application using additive manufacturing, one would have reasonable expectation of success from the combination. 

Responses to Arguments

Applicant’s argument filed on 10/03/2022 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claims 1 and 9 has been considered, but is not persuasive.  Applicant amended the claim 1 and now submits that the prior art references fail to disclose a first lattice matrix and a second lattice matrix that both have first and second sets of cells to provide different overall density profiles, as set forth in amended claim 1. The Applicant further submits that the claimed first and second sides of the first and second lattice matrices, and the interconnection there between, provides for a layered configuration that is not disclosed in the cited references.  However, the Examiner’s position is that Michalak teaches the one or more lattice matrices that includes first and second lattice matrices having first and second density profiles which cooperate to define the overall density profile of the core portion, wherein the first and second density profiles of the first and second lattice matrices are variated from one another by teaching that the lattice structure(s) can be optimized to provide the deflection similar to foam by varying the thickness of the beam elements and the density of the lattice structure(s), and the 3D lattice structure(s) can be configured on current foam properties for hardness and static deflection. The 3D lattice structures are modified based on type of the cell structures, e.g. unit cell structure and/or its size and/or its density as shown in Fig. 6 (equivalent to two different patterns).  It would also have been obvious to any ordinary artisan that each of the lattice matrices would have at least two sides and are placed in between the skin surface (element 348) (equivalent to outer casing) having top surface (first) and bottom surface (second) sides spaced apart from one another to define an interior portion (element 350) therebetween with variated density profiles for each of the lattice matrices. Therefore, the Examiner maintains that based on the teaching of Michalak, the rejection set forth in this office action address the scope of the claim, and is relevant.

Regarding the amended claim 9, the applicant claims a first lattice matrix and a second lattice matrix, wherein the second lattice matrix includes an overall density profile that is greater than an overall density profile of the first lattice matrix, and, as amended, now claims: wherein the first side of the first lattice matrix is coupled to the inner surface of the outer casing; and wherein the first side of the second lattice matrix is coupled to the second side of first lattice matrix, and further wherein the second side of the second lattice matrix is coupled to the inner surface of the outer casing. The Examiner maintains that, the subject matter of claim 9 is similar to that of claim 1, with the limitation of only one set of pattern (rather than two of claim 1) for each lattice matrix structure, therefore, based on the teaching of Michalak the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742